Citation Nr: 0113902	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
foot disorder involving tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from August 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's claim 
to reopen for entitlement to service connection for tinea 
pedis (athlete's foot), claimed as a foot condition.  Such 
denial was on the dual basis that new and material evidence 
had not been presented and that the claim to reopen advanced 
was not well grounded.  The RO had previously considered and 
denied entitlement of the veteran to a bilateral foot 
disorder involving tinea pedis in a rating decision of April 
1989, for which no timely appeal was initiated.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in August 2000, the veteran specifically requested a 
Board hearing in Washington, DC.  Such a proceeding was 
thereafter scheduled to occur in July 2001, but in April 
2001, the veteran in written correspondence to the Board 
indicated that he would be unable to attend the scheduled 
hearing.  No other request for an RO or Board hearing remains 
pending at this time.

It is also noteworthy that the veteran furnished to the RO in 
January 2001 an authorization for release of medical records 
relating to a claimed lung disorder and in his aforementioned 
correspondence received April 18, 2001, he referenced his in-
service lung problems.  The latter correspondence, when 
viewed in a liberal manner, may be construed as a timely 
notice of disagreement to rating action of April 17, 2000, 
notification of which was sent to the veteran on April 24, 
2000.  A Supplemental Statement of the Case should be issued 
on this matter.  The Court has held that where a notice of 
disagreement has been submitted, but no statement of the case 
has been issued, the Board must remand the case to the RO for 
the issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The record likewise reflects that additional evidence was 
submitted to the RO in December 2000 and January 2001, prior 
to issuance by the RO of notice of the appeal's certification 
to the Board.  Such evidence it is noted consists of six 
pages of medical records, five of which exactly duplicate 
materials previously considered by the RO in the context of 
the veteran's current claim to reopen.  The lone remaining 
document, although not directly or indirectly referencing any 
foot disorder of the veteran, was not considered by the RO 
prior to the Board's receipt of the veteran's claim folder.  
Moreover, no waiver of initial consideration by the RO was 
provided regarding such evidence.

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
denial of the claims relating to the feet and the lung on the 
basis of the absence of a well-grounded claim is no longer 
possible.  As the veteran's claims to reopen were not 
adjudicated under the applicable legal framework, 
specifically, whether new and material evidence has been 
submitted to reopen the claim in question, then the veteran 
may not have been fully informed of the requirements of the 
claim advanced and, as a result, he may have been denied the 
opportunity to submit all applicable evidence or formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Based on the foregoing, it is determined that additional 
development is needed for compliance with the VA's duty-to-
assist obligation.  Accordingly, this matter is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed with regard to the issues of 
whether new and material evidence has been 
submitted to reopen the claims of service 
connection for tinea pedis and a lung 
disability.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim to reopen for service 
connection for tinea pedis and for a lung 
disability, including medical opinions as 
to diagnoses, causes, and dates of onset, 
and/or lay statements by family members 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of his claim to reopen for 
entitlement to service connection for 
tinea pedis and a lung disability.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow service persons; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
veteran's tinea pedis and a lung 
disability.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for tinea pedis or a lung 
disability prior to, during, and after 
his discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  In addition, the 
name and address of the sanitarium where 
he was treated prior to service and the 
beginning and ending date of such 
treatment should be supplied by the 
veteran.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  The records 
requested should include those from Drs. 
Hale, Hatfield and Garfield and from the 
VAMC Mountain Home, Tennessee and Salem 
Virginia facilities.

4.  Inquiry should be made of the veteran 
as to whether he is in receipt of Social 
Security disability benefits.  If so, any 
administrative decision and the medical 
records upon which the decision was based 
should be obtained from the Social 
Security Administration.

5.  Upon the completion of the foregoing 
development, the RO should adjudicate the 
question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claims of 
entitlement to service connection for 
tinea pedis and a lung disability, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  In the event that new and material 
evidence is found to have been submitted 
to reopen the claims, then the RO should 
initiate those actions in the indented 
paragraphs which follow.  If new and 
material evidence is not found to have 
been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  The 
veteran and his representative are 
notified of the need to submit a 
substantive appeal with regard to the 
lung issue if the Board is to address 
this matter.

6.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the veteran's claims, 
the veteran is to be afforded a VA 
dermatology and pulmonary examination for 
the purpose of determining the etiology 
of the veteran's tinea pedis and his lung 
disability.  The veteran's claims folder 
in its entirety, including a copy of this 
remand, is to be furnished to the 
examiners prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiners.  All diagnoses are then to be 
fully set forth.

The dermatology examiner should offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that tinea pedis 
of one or both of the veteran's 
feet had its onset during his 
period of military service from 
August 1961 to August 1963 or 
it otherwise the result of an 
event occurring in service?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

The pulmonary examiner should take a 
postservice employment history of the 
veteran to determine whether the veteran 
was exposed to any dangerous inhalants 
postservice.  The examiner should offer a 
professional opinion, with full 
supporting rationale, as to the 
following:

a)  What is the correct 
diagnosis of any existing lung 
disabilities and when did each 
have its onset?

b)  Is it at least as likely as 
not that any existing lung 
disability had its onset in 
service or is otherwise related 
to military service?

c)  Is it indisputable that any 
existing lung disability had 
its onset prior to entrance 
into military service?  If so, 
specify the disability and note 
whether it is at least as 
likely as not that the 
inservice manifestations or 
symptoms represented a 
temporary worsening of symptoms 
of the preservice disability or 
represented an increase in 
severity of the underlying 
disability?  If there was more 
than a temporary worsening of 
the disability, is it 
indisputable that any such 
increase was due to the natural 
progress of the condition?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is requested.

7.  Thereafter, the RO should review the 
examination reports.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, and only if either 
examination requested above was required 
based on the RO's finding that new and 
material evidence was submitted, the RO 
should then adjudicate the merits of the 
veteran's reopened claims for service 
connection for tinea pedis and a lung 
disability, based on all the evidence on 
file and all governing legal authority, 
including the VCAA and all pertinent case 
law.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  As 
noted above, a substantive appeal must be 
filed with regard to the lung issue if 
the Board is to address this matter.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



